PER CURIAM.
The City Council’s motion to lift this court’s stay order of March 21,1996 is granted in part. Considering that no court has yet ruled that Council Rule 45 violates the New Orleans Home Rule Charter, an issue which is set for oral argument in this court on May 20, 1996, the court recalls its order staying actions on professional service contracts under Council Rule 45, except that the portion of the March 21 order staying approval of utility consultant contracts remains in effect pending further orders of the court.